Citation Nr: 1726291	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral knee strain, to include as secondary to the service-connected bilateral pes planus.

2. Entitlement to service connection for lumbar myofasciitis, claimed as a back disability, to include as secondary to the service-connected bilateral pes planus.  

3. Entitlement to a rating in excess of 10 percent for the service-connected bilateral pes planus.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a disability rating in excess of 10 percent for the Veteran's service-connected bilateral pes planus and denied service connection for a claimed back disability and bilateral knee strain. The appeal was subsequently transferred to the RO in Roanoke, Virginia.

In his substantive appeal, the Veteran requested a Board hearing in Washington, D.C. In February 2017, the RO sent a letter to the Veteran's address of record informing him that his Board hearing was scheduled for March 20, 2017. The Veteran failed to appear at the hearing. Neither the Veteran nor his representative contends that the appeal should be remanded to re-schedule the Veteran for his Board hearing.  Thus, the Board will proceed with adjudication of the issues. 38 C.F.R. § 20.704(d).

FINDINGS OF FACT

1. A bilateral knee strain disability did not have its onset during the Veteran's active service or within one year of service discharge, and is not otherwise etiologically related to his active service, to include as secondary to the service-connected bilateral pes planus.

2. Lumbar myofasciitis, claimed as a back disability, did not have its onset during the Veteran's active service or within one year of service discharge, and is not otherwise etiologically related to his active service, to include as secondary to the service-connected bilateral pes planus.

3. For the entire appeal period, the Veteran's bilateral pes planus has been manifested by symptoms no worse than weight-bearing line medial to the great toe, inward bowing with mild pronation, and pain on use.
CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar myofasciitis, claimed as back disability, to include as secondary to the service-connected bilateral pes planus, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for service connection for bilateral knee strain, to include as secondary to the service-connected bilateral pes planus, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3. The criteria for a rating in excess of 10 percent for the service-connected bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated November 2009. The Veteran has not alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). When an organic disease of the nervous system such as hearing loss is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service. 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be awarded on secondary basis for a disability that is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

A. Service Connection-Knees and Low Back

The Veteran claims that his lumbar myofasciitis, claimed as a back disability, and bilateral knee strain are related to his active service, to include as due to his service-connected bilateral pes planus.  In this regard, the Board notes that his service treatment records are negative for any diagnosis or treatment of a bilateral knee or back disability.  

At a February 2010 VA examination, the Veteran claimed that the onset of his bilateral knee strain and back disability correlated with the onset of his pes planus and that he suffers increasingly intense and frequent exacerbations of his knee condition. Concerning the knees, the examiner found pain, instability, stiffness, and weakness of both knees with objective evidence of pain with active motion. Knee X-rays and knee flexion were found to be normal. The examiner confirmed a diagnosis of bilateral knee strain. Concerning the back, the examiner found severe weekly flare-ups with sharp pain that limited walking and standing. The examiner also recorded pain with motion and tenderness. Back X-rays were found to be normal. The examiner diagnosed the Veteran with lumbar myofasciitis. The examiner opined that the back and bilateral knee condition were less likely as not caused by or a result of active service, nor were the conditions aggravated by the Veteran's service-connected bilateral pes planus. As rationale, the examiner stated that the Veteran's ankle/hindfoot/midfoot range of motion, strength, stability, and overall alignment is too functional to cause, contribute to, or aggravate a degenerative process in the low back or knee joints.  

According to VA treatment records dated in February 2010, examination of the Veteran's lumbar spine showed that his spine was normal. The treatment records are negative for any opinion as to etiology of the back or knee conditions.

After consideration of the evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a back disability and bilateral knee strain, to include as secondary to the service-connected bilateral pes planus. The Board finds that the February 2010 medical examiner's opinion is both well-reasoned and thorough, having considered the entire record, including the Veteran's medical history and having provided specific medical evidence for the opinions rendered.  Therefore, the medical opinion warrants probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). There is no probative evidence that a chronic back or knee disability first manifested during active service or within one year of service discharge.  Thus, presumptive service connection is not warranted for either of these claimed conditions. 38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

The Veteran's lay statements of record are competent insofar as they report symptomatology which is capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, to the extent that the Veteran asserts a nexus between his claimed back disability and knee strain and his active duty (including his service-connected bilateral pes planus), the Board finds them to be less probative, as the Veteran is not shown to possess expert orthopedic knowledge which would enable him to render such a nexus opinion. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thus, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a back disability and bilateral knee strain, to include each as secondary to the service-connected bilateral pes planus. As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

B. Increased Rating-Bilateral Pes Planus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition. Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2016). Consideration of factors wholly outside the rating criteria constitutes error as a matter of law. Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Diagnostic Code 5276 applies to the condition of acquired flatfoot. A 0 percent rating for bilateral of unilateral involvement is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support. A 10 percent rating for bilateral or unilateral involvement requires moderate flatfoot, which includes symptoms of weight-bearing line over or medial to great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet. A 30 percent rating for a bilateral condition requires severe flatfoot with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. Unilateral involvement with such symptoms warrants a 20 percent rating. A 50 percent rating for a bilateral condition requires pronounced flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. Unilateral involvement of such symptoms warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

In addition to the rating schedule, VA regulations provide that in rating acquired pes planus, attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus. This is an unfavorable mechanical relationship of the parts. Examples of painful or limited motion include a plumb line dropped from the middle of the patella falls inside of the normal point, the forepart of the foot is abducted and the foot everted, the plantar surface of the foot is painful and shows demonstrable tenderness and manipulation of the foot produces spasm of the Achilles tendon or peroneal spasm due to adhesion about the peroneal sheaths. The symptoms should be apparent without regard to exercise. In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction. Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor. 38 C.F.R. § 4.57.

Here, the Veteran was assigned a 10 percent rating for bilateral pes planus, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, effective March 22, 1994. The Veteran filed a claim for increase in October 2009. He asserts that he is entitled to a rating in excess of 10 percent for his bilateral pes planus disability.

The February 2010 VA examination reflects the Veteran's reports of pain, stiffness, fatigability, and lack of endurance while standing and walking. These symptoms were not found to be relieved by semi-rigid orthotic show inserts. There were no findings of painful motion, swelling, instability, or abnormal weight bearing. The examiner found no painful manipulation for either foot. The location of the weight bearing line was medial to great toe. The Veteran's feet showed inward bowing correctable with manipulation and mild pronation. There were no findings of callosities or spasm for either foot. 

VA treatment records dated September 2009 to February 2010 note the Veteran's complaints of bilateral foot pain. Records dated January 2010 reflect the Veteran's reports of a foot "cramp-like" pain and dropping arches. X-rays taken showed minimal degenerative change in the first metatarsophalangeal joint for both feet. 

After a review of the evidence, the Board finds that the criteria for a rating in excess of 10 percent are not met at any time pertinent to the appeal. The evidence is not consistent with marked deformity, accentuated pain on manipulation and use, indication of swelling, or finding of characteristic callosities. The February 2010 VA examination found only mild pronation that was corrected upon manipulation, no pain upon manipulation, no indication of swelling, and no callosities. The Board finds the medical examiner's opinion is well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provides specific medical evidence for the opinions rendered. The medical opinion warrants probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that the Veteran is competent to report symptoms of his bilateral pes planus, but not to identify a specific level of disability. The medical findings in this case directly address the criteria under which this disability is evaluated, and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology. 

The Board has considered whether any other diagnostic codes are appropriate in this case. Under Diagnostic Code 5284, separate ratings for each foot are contemplated. However, Diagnostic Code 5284 applies to "other" foot injuries. The term "other" refers to injuries other than those set out in Diagnostic Codes 5276-5283. See Copeland v. McDonald, 27 Vet App. 333, 337 (June 2015). The United States Court of Appeals for Veterans' Claims (Veterans Court) has held that, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a. Copeland at 338. In this case, service connection is in effect for only the specific condition of pes planus. There are no other service-connected foot injuries. The Veterans Court has also held specifically that rating a listed foot condition such as pes planus under Diagnostic Code 5284 would constitute an impermissible rating by analogy. Copeland at 338, citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993); 38 C.F.R. §§ 4.20, 4.27. Accordingly, Diagnostic Code 5276, which applies specifically to pes planus, is the only appropriate code for rating this disability.

The Board further finds that staged ratings are not warranted, as the bilateral pes planus symptomatology has remained relatively stable throughout the appeal, even when resolving reasonable doubt in his favor as discussed above. Any increases in severity were not sufficient to meet the criteria for a higher rating for any distinct period on appeal. See Fenderson v, 12 Vet. App. at 126-27.

In sum, the preponderance of the evidence is against a higher rating for the Veteran's bilateral pes planus for the entirety of the period on appeal. Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to this matter is required.

ORDER

Entitlement to service connection for bilateral knee strain, to include as secondary to the service-connected bilateral pes planus, is denied.

Entitlement to service connection for back disability, to include as secondary to the service-connected bilateral pes planus, is denied.  

Entitlement to a rating in excess of 10 percent for bilateral pes planus is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


